DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 16-20 have been added. Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/9/2022 with respect to claim(s) 16-20 have been fully considered but they are not persuasive. Applicant argues the newly added claims are allowable. Examiner respectfully disagrees. See rejection below regarding newly added claims 16-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP2014163303A) hereinafter Yoshida, Spenny (US 2017/0276056 A1) hereinafter Spenny, and Stolz (DE2923523A1) hereinafter Stolz.
Claim 1:
Yoshida discloses a thermostat device for a cooling system comprising [abstract]: at least one component configured to be cooled by a circulating coolant and the cooling system comprises a radiator [2] in which the coolant is cooled [Para. 0034; Fig. 1]; the thermostat device comprises a pilot chamber [Para. 0047; Fig. 2, Item 45 near thermal sensitive element 56] configured to receive coolant from a first position of the cooling system [Para. 0039, 0047; Fig. 2] and comprises a thermostat chamber [12] configured to receive coolant from a second position of the cooling system [Para. 0036-0037, 0057; a first outlet [15] from the thermostat chamber [12] and the first outlet is configured to direct coolant, via a bypass line [7], and past the radiator [2; Figs. 1-2; Para. 0037]; Fig. 2]; a second outlet [12] from the thermostat chamber and the second outlet is configured to direct coolant to the radiator [2; Fig. 3, Para. 0037, 0065]; a movably arranged valve body [31, 32] located in the thermostat chamber and configured to distribute the coolant in the thermostat chamber [12] to the first and second outlets in dependence on the position, of the valve body [Para. 0050]; the pilot chamber [45] comprises an outlet passage [Fig. 2, Item 46] located and configured to direct coolant from the pilot chamber [45] to the thermostat chamber [12; Fig. 2; Para. 0047];
the thermostat device comprises a first thermal expansion element, [56] located and configured to be in thermal contact with the coolant in the pilot chamber [40] and 
Yoshida doesn’t explicitly disclose the first thermal expansion element has a first phase changing temperature, the second thermal expansion element having a second phase changing temperature, wherein the first phase changing temperature and the second phase changing temperature are different or configured and operable to provide a second stroke of the valve body to move the valve.
However, Spenny does disclose the first thermal expansion element has a first phase changing temperature, the second thermal expansion element having a second phase changing temperature, wherein the first phase changing temperature and the second phase changing temperature are different. [Para. 0028-0031]
Further Stolz discloses configured and operable to provide a second stroke of the valve body to move the valve [Para. 0011; Items 17, 33, 39, 44].

The substitution of one known element (expansion element to unlock the valve in Yoshida) for another (expansion element that moves a valve in Stolz) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the actuation mechanism in Yoshida and Spenny for the mechanism of Stolz would have yielded predictable results, namely, a means of controlling a valve from and open and closed position.
Claim 2:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 1.
Yoshida also discloses further comprising each of the thermal expansion elements comprises a sensor member located and configured to sense a temperature of the coolant; and a stroke member located, configured and operable to provide the stroke of the valve body [Para. 0046-0056; Fig. 2].
Claim 3:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 2.
Yoshida also discloses further comprising the sensor member of one of the first and second thermal expansion elements is arranged stationary in the thermostat device and the stroke member of the one expansion element is connected to the other thermal 
Claim 4:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 3.
Yoshida also discloses further comprising a movably arranged one of the thermal expansion elements, wherein the stroke member of the stationary arranged thermal expansion elements is connected to the stroke member of the movably arranged thermal expansion elements; and the sensor member of the movably arranged thermal expansion element is connected to the valve body [Para. 0046-0056; Fig. 2].
Claim 5:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 2.
Yoshida fails to explicitly disclose: further comprising the thermal expansion elements are provided with a common stroke member. 
It has been held that the use of a one piece construction in place of several parts secured together as a single unit would be merely a matter of obvious engineering choice (See MPEP 2144.04 V B).  
Applicant has not disclosed that having the thermal expansion elements are provided with a common stroke member does anything more than produce predictable results (i.e. obviate a separate piece reduce part count).  
Since applicant has failed to provide persuasive evidence on the record that providing an thermal expansion elements are provided with a common stroke member 
Claim 6:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 3.
Yoshida also discloses further comprising the stroke member of the stationary arranged thermal expansion element is connected to the sensor member of the movably arranged thermal expansion element and the stroke member of the movably arranged thermal expansion element is connected to the valve body [Para. 0046-0056; Fig. 2].
Claim 7:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 6.
Yoshida also discloses further comprising a connection member connects the stroke member of the stationary arranged thermal expansion element to the sensor member of the movably arranged thermal expansion element [Para. 0046-0056; Fig. 2].
Claim 8:

Yoshida also discloses further comprising each thermal expansion element comprises sensor member in the form of a capsule enclosing a material body and a material of the material body is configured to change a phase thereof at a specific temperature; and a stroke member in the form of a piston located and configured to provide the stroke of the valve body when the material of the body changes the phase thereof [Para. 0046-0056; Fig. 2].
Claim 11:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 1.
Yoshida also discloses further comprising the movable valve body comprises a first valve plate configured to regulate the coolant flow to the radiator and a second valve plate configured to regulate the coolant flow to the radiator bypass line [Para. 0046-0056; Fig. 2].
Claim 13:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 1.
Yoshida also discloses comprising a thermostat device according to claim 1 [Fig. 1].
Claim 16:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 1.

However, Spenny does disclose wherein the first phase changing temperature is lower than the second phase changing temperature. [Para. 0028-0031]
Claim 17:
Yoshida discloses a thermostat device for a cooling system comprising: [abstract] at least one component configured to be cooled by a circulating coolant and the cooling system comprises a radiator [2] in which the coolant is cooled [Para. 0034; Fig. 1]; the thermostat device comprises a pilot chamber [Para. 0047; Fig. 2, Item 45 near thermal sensitive element 56] configured to receive coolant from a first position of the cooling system [Para. 0039, 0047; Fig. 2] and comprises a thermostat chamber [12] configured to receive coolant from a second position of the cooling system [Para. 0036-0037, 0057; Fig. 2];  a first outlet [15] from the thermostat chamber [12] and the first outlet is configured to direct coolant, via a bypass line [7], and past the radiator [2; Figs. 1-2; Para. 0037]; a second outlet [12] from the thermostat chamber and the second outlet is configured to direct coolant to the radiator [2; Fig. 3, Para. 0037, 0065]; a movably arranged valve body [31, 32] located in the thermostat chamber and configured to distribute the coolant in the thermostat chamber [12] to the first and second outlets in dependence on the position, of the valve body [Para. 0050]; the pilot chamber [45] comprises an outlet passage [Fig. 2, Item 46] located and configured to direct coolant from the pilot chamber [45] to the thermostat chamber [12; Fig. 2; Para. 0047]; the thermostat device comprising: a first thermal expansion element [56], comprising a first stroke member [32] and a first capsule that includes a closed compartment than is 
Yoshida doesn’t explicitly disclose the first thermal expansion element has a first phase changing temperature, the second thermal expansion element having a second phase changing temperature, wherein the first phase changing temperature and the second phase changing temperature are different or configured and operable to provide a second stroke of the valve body to move the valve.
However, Spenny does disclose the first thermal expansion element has a first phase changing temperature, the second thermal expansion element having a second phase changing temperature, wherein the first phase changing temperature and the second phase changing temperature are different. [Para. 0028-0031]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yoshida with the disclosure of Spenny to enable more precise control of coolant flow at different temperatures thus enabling a more precise control scheme and improving engine efficiency.
The substitution of one known element (expansion element to unlock the valve in Yoshida) for another (expansion element that moves a valve in Stolz) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the actuation mechanism in Yoshida and Spenny for the mechanism of Stolz would have yielded predictable results, namely, a means of controlling a valve from and open and closed position.
Claim 18:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 17.
Yoshida doesn’t explicitly disclose wherein the first material body has a first phase changing temperature, and the second material body has a second phase changing temperature, and wherein the first phase changing temperature is different than the second phase changing temperature.
However, Spenny does disclose wherein the first material body has a first phase changing temperature, and the second material body has a second phase changing temperature, and wherein the first phase changing temperature is different than the second phase changing temperature. [Para. 0028-0031]
Claim 19:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 18.
Yoshida doesn’t explicitly disclose wherein the first phase changing temperature is lower than the second phase changing temperature.
However, Spenny does disclose wherein the first phase changing temperature is lower than the second phase changing temperature. [Para. 0028-0031]

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, Spenny, and Stolz as applied to claim 1 above, and further in view of Peric et al. (US 2010/0126598 A1) hereinafter Peric.
Claim 9:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 1.
	Yoshida doesn’t explicitly disclose further comprising the valve body is movably arranged between a first end position in which the valve body directs the entire coolant flow to the radiator bypass line, a second end position in which the valve body directs the entire coolant flow to the radiator, and at least one intermediate position in which the valve body directs a first part of the coolant flow to the radiator bypass line and a remaining part of the coolant flow to the radiator.
	However, Peric does disclose further comprising the valve body is movably arranged between a first end position in which the valve body directs the entire coolant flow to the radiator bypass line, a second end position in which the valve body directs the entire coolant flow to the radiator, and at least one intermediate position in which the valve body directs a first part of the coolant flow to the radiator bypass line and a remaining part of the coolant flow to the radiator [0048].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yoshida, Spenny, and Stolz with the disclosure of Peric to more accurately control the temperature of the coolant thus improving system efficiency.
Claim 10:

	Yoshida doesn’t explicitly disclose further comprising the thermostat device comprises a valve spring located and configured to move the valve body towards the first end position.
	However, Peric does disclose further comprising the thermostat device comprises a valve spring located and configured to move the valve body towards the first end position [Para. 0049].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, Spenny, and Stolz as applied to claim 1 above, and further in view of Roman (US 2013/0112763 A1) hereinafter Roman.
Claim 12:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 9.
Yoshida doesn’t explicitly disclose further comprising the movable valve body comprises a tubular sleeve having a periphery wall located, configured and operable to expose or to cover the first and second outlets based on a position of the tubular sleeve at a respective time.
However, Roman does disclose further comprising the movable valve body comprises a tubular sleeve having a periphery wall located, configured and operable to expose or to cover the first and second outlets based on a position of the tubular sleeve at a respective time [Para 0016].
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, Spenny, and Stolz as applied to claim 13 above, and further in view of Kardos (US 2014/0326443 A1) hereinafter Kardos.
Claim 14:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 13.
Yoshida doesn’t explicitly disclose further comprising a combustion engine and a temporarily activated one of the components.
However, Kardos does disclose further comprising a combustion engine and a temporarily activated one of the components [Para. 0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yoshida, Spenny, and Stolz with the disclosure of Kardos to use a hydraulic retarder to enable the reduction of vehicle speed without the use of friction breaks thus reducing wear and decreasing maintenance requirements.
Claim 15:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 14.

However, Kardos does disclose further comprising the temporarily activated one of the components comprises a hydraulic retarder or a retarder cooler for a hydraulic retarder [Para. 0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yoshida, Spenny, and Stolz with the disclosure of Kardos to use a hydraulic retarder to enable the reduction of vehicle speed without the use of friction breaks thus reducing wear and decreasing maintenance requirements.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, Spenny, and Stolz as applied to claim 17 above, and further in view of Yeo (US 6,161,767) hereinafter Yeo.
Claim 20:
Yoshida, Spenny, and Stolz, as shown in the rejection above, disclose all the limitations of claim 14.
Yoshida doesn’t explicitly disclose wherein a flexible membrane is arranged between the first material body and the first stroke member.
However, Yeo does disclose wherein a flexible membrane is arranged between the first material body and the first stroke member. [Col. 1, Lines 45-55]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yoshida, Spenny, and Stolz with the disclosure of Yeo to provide a means of containing the thermal expansion material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747